Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to RCE filed on 1/26/2021.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Cassinis (Reg. # 73,011) on 3/12/2021.

The application has been amended as follows: 

Claim 1 (Currently Amended) A method, comprising:
-providing, with a first network, a connectivity between a first computer and a second network comprising a second computer;
-transmitting, over the first network, a file from the first computer toward the second network comprising the second computer, the file comprising an application and data additional to the application;
	-selecting one or more compute surface locations in the second network to instantiate an instance of the application, wherein selecting the one or more compute surface locations in the second network to instantiate the instance of the application is based at least in part on a user input, wherein the user input specifies one or more requirements for selecting the one or more compute surface locations in the second network to instantiate the instance of the application;
-receiving, with a node in a second network on a path between the first computer and the second computer, the file comprising the application;
-determining, with the node in the second network, whether to intercept the file comprising the application, before the second computer can receive the file, wherein determining, with the node in the network, whether to intercept the file comprising the application, before the second computer can receive the file, comprises determining, with the node in the second network, whether the node is at least one of located at a same customer premises as the second computer or located in a same customer network as the second computer and determining, with the node in the second network , whether the node has the one or more requirements to instantiate the instance of the application;
-based in part on a determination the node is at least one of located at the same customer premises as the second computer or located in the same customer network as the second computer and based in part on a determination that the node has the one or more requirements to instantiate the instance of the application, capturing, with the node in the network, the file containing the application and the data, before the second computer can receive the file;
-instantiating the instance of the application that was captured  with the node in the second network on a compute surface of the node in the second network as a service for the second computer, wherein the compute surface of the node in the second network comprises different hardware resources from the second computer, and wherein the second computer accesses the service via the compute surface of the node in the second network; and
-operating on the data with the instance of the application.
Claim 5 (Cancelled)
Claim 6 (Cancelled)

Claim 8 (Currently Amended) The method of claim 1, 
Claim 19 (Currently Amended)  An apparatus at a node in a first network that provides connectivity between a first computer located in a second network and a second computer located in the first network, wherein the node in the first network comprises different hardware resources from the first computer and the second computer, the apparatus comprising:
-a non-transitory computer readable medium having encoded thereon a set of instructions executable by one or more computers to cause the apparatus to perform one or more operations, the set of instructions comprising:
	-instructions for selecting one or more compute surface locations in the second network to instantiate an instance of the application, wherein selecting the one or more compute surface locations in the second network to instantiate the instance of the application is based at least in part on a user input, wherein the user input specifies one or more requirements for selecting the one or more compute surface locations in the second network to instantiate the instance of the application;
-instructions for receiving, with the node in the first network on a path between the first computer and the second computer, a file in transit from the first computer toward the second computer, the file comprising the application and data additional to the application;
-instructions for determining, whether to intercept the file comprising the application, before the second computer can receive the file, wherein determining, whether to intercept the file comprising the application, before the second computer can receive the file, comprises determining, with the node in the second network, whether the node is at least one of located at a same customer premises as the second computer or located in a same customer network as the second omputer and determining, with the node in the second network , whether the node has the one or more requirements to instantiate the instance of the application;
-based in part on a determination the node is at least one of located at the same customer premises as the second computer or located in the same customer network as the secondcomputer and based in part on a determination that the node has the one or more requirements to instantiate the instance of the application, instructions for capturing the file containing the application and the data, before the second computer can receive the file; and
-instructions for instantiating the instance of the application that was captured  on  a compute surface of the node in the second network as a service for the second computer,  such that the compute surface of the node can operate on the data with the instance of the application, wherein the compute surface of the node in the first network comprises different hardware resources from the second computer, and wherein the second computer accesses the service via the compute surface of the node in the first network.
Claim 20 (Currently Amended) A computer system, comprising:
-a first network that provides connectivity between a first computer located in the first network and a second computer located in the second network; and
-a node in the second network, on a path between the first computer and the second computer, wherein the node in the second network comprises different hardware resources from the first computer and the second computer, the node comprising: one or more processors; and
-a computer readable medium in communication with the one or more processors, the computer readable medium having encoded thereon a set of instructions executable by the one or more processors to cause the node to perform one or more operations, the set of instructions comprising:
-instructions for selecting one or more compute surface locations in the second network to instantiate an instance of the application, wherein selecting the one or more compute surface locations in the second network to instantiate the instance of the application is based at least in part on a user input, wherein the user input specifies one or more requirements for selecting the one or more compute surface locations in the second network to instantiate the instance of the application;
-instructions for receiving, with the node in the second network on the path between the first computer and the second computer, a file in transit from the first computer toward the second computer, the file comprising the 
-instructions for determining, whether to intercept the file comprising the application, before the second computer can receive the file, wherein determining, whether to intercept the file comprising the application, before the second computer can receive the file, comprises determining, with the node in the second network, whether the node is at least one of located at a same customer premises as the second computer or located in a same customer network as the second computer and determining, with the node in the second network , whether the node has the one or more requirements to instantiate the instance of the application;
-based in part on a determination the node is at least one of located at the same customer premises as the second computer or located in the same customer network as the secondcomputer and based in part on a determination that the node has the one or more requirements to instantiate the instance of the application, instructions for capturing the file containing the application and the data, before the second computer can receive the file; and
-instructions for instantiating the instance of the application that was captured  with the node in the second network on a compute surface of the node in the second network as a service for the second computer,  such that the compute surface of the node can operate on the data with the instance of the application, wherein the compute surface of the node in the second network comprises different hardware resources from the second computer, and wherein the second computer accesses the service via the compute surface of the node in the first network.
Allowable Subject Matter
Claims 1-4, 8-18, 19, 20 respectively are allowed and renumbered as claims 1-4, 5-15, 16, 17 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “providing, with a first network, a connectivity between a first computer and a second network comprising a second computer; transmitting, over the first network, a file from the first computer toward the second network comprising the second computer, the file comprising an application and data additional to the application; selecting one or more compute surface locations in the second network to instantiate an instance of the application, wherein selecting the one or more compute surface locations in the second network to instantiate the instance of the application is based at least in part on a user input, wherein the user input specifies one or more requirements for selecting the one or more compute surface locations in the second network to instantiate the instance of the application; receiving, with a node in a second network on a path between the first computer and the second computer, the file comprising the application; determining, with the node in the second network, whether to intercept the file comprising the application, before the second computer can receive the file, wherein determining, with the node in the network, whether to intercept the file comprising the application, before the second computer can receive the file, comprises determining, with the node in the second network, whether the node is at least one of located at a same customer premises as the second computer or located in a same customer network as the second computer and determining, with the node in the second network , whether the node has the one or more requirements to instantiate the instance of the application; based in part on a determination the node is at least one of located at the same customer premises as the second computer or located in the same 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453